331 S.W.3d 357 (2011)
Ricco JACKSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94591.
Missouri Court of Appeals, Eastern District, Division Four.
February 15, 2011.
Timothy Forneris, Missouri Public Defender Office, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Robert Jeff Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and ROBERT G. WILKINS, Sp. J.

ORDER
PER CURIAM.
Ricco Jackson, Jr. (Jackson) appeals from the motion court's denial, without an evidentiary hearing, of his amended Rule 24.035 motion for post-conviction relief. Jackson was convicted after he entered a guilty plea to robbery in the first degree, in violation of Section 569.020, RSMo 2000,[1] and attempted tampering with a victim, in violation of Sections 575.270, 558.011, and 560.011. On appeal, Jackson argues that the facts alleged by the State and admitted by Jackson were insufficient to support a conviction of first-degree robbery. We affirm the motion court's decision.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.